DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0007: “an knowledge” should read as “a knowledge”
Paragraph 0009: it is unknown what applicant is referring to when reciting “a I Induction”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) extraction of one time slot of systole and one time slot of diastole (i.e., two time slots total are extracted), 
B) extraction of only one time slot of systole, and 
C) extraction of only one time slot of diastole.
Thus, the optional wording of claim 7 allows for a situation where claim 7 only requires scenarios B and C, while claim 8 requires specifically scenario A (acquisition of both a systolic time slot and diastolic time slot).  Therefore, claim 8 does not present further limitations to those present in claim 7, but restricts its scope to only one scenario of the three presented in claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by David et al. (U.S. 2007/0276213 A1) (hereinafter – David).
	Re. Claim 1: David teaches a vital signs measurement device comprising:
a cuff for measuring blood pressure that presses on a certain measurement part of a subject (Fig. 2: blood-pressure cuffs 16, 18);

a chest piece including a microphone that converts a heart sound of the subject into an electrical signal (Fig. 3: microphones 50, 52 attached to ventral side of wrist; Fig. 5: sleeve device containing microphones covers chest when in use with neck support sling; Examiner notes that the broadest reasonable interpretation of a chest piece is something which covers or is brought into close proximity of at least a portion of the chest, similar to Applicant’s digital stethoscope 40),
a plurality of electrodes that contact a skin of the subject and detect physical electrical potentials (Fig. 3: ECG electrodes 30; Fig. 5: additional ECG electrode 14); and
a device body (Fig. 2: central control unit 24), wherein the device body:
measures a blood pressure of the subject by increasing and decreasing a cuff pressure in the cuff (Paragraph 0031: control of inflation, deflation, and measurement of non-invasive blood pressure);
measures at least any one of a blood oxygen saturation level and a pulse of the subject based on the optical information detected by the probe (Paragraph 0036: control of SpO2 device; Paragraph 0037: control of PPG sensor); and
measures the electrocardiogram of the subject based on the physical electrical potentials detected by the plurality of the electrodes (Paragraph 0032: recording of ECG in central control unit 24),
wherein at least one of the plurality of electrodes is provided to a part contacting the skin of the subject in the chest piece (Fig. 5), and
wherein the probe and the chest piece are removably combined (Fig. 5: the combination of the neck sling and glove/sleeve device forms a combination which holds microphones and ECG electrodes 
Re. Claim 3: David teaches the invention according to claim 1.  David further teaches the invention further comprising a thermometer (Fig. 2: temperature sensor 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (U.S. 2007/0276213 A1) (hereinafter – David) in view of Kale et al. (U.S. 2017/0188978 A1) (hereinafter -- Kale).
Re. Claim 7: David teaches the invention according to claim 1.  David also teaches the invention wherein the device body extracts one time slot of both or any one of a systole and a diastole of a heart of the subject from the electrocardiogram (Paragraph 0012: measuring systolic and diastolic time intervals from an ECG).  David does not teach the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone.
Kale teaches the invention further determining whether there is a heart murmur in the heart sound in the time slot extracted from a heart sound signal acquired by the microphone (Fig. 5, described in Paragraph 0048: extraction of murmurs which may occur during a cardiac cycle, including identified 
It would have been obvious to one having skill in the art before the effective filing date to have modified David to include identification of heart sounds relative to identified ECG time intervals, the motivation being that doing so allows for differentiation of possible sources of the detected sounds, which provide clinically relevant information for evaluating cardiac dysfunction (Paragraphs 0030, 0034).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over David et al. (U.S. 2007/0276213 A1) (hereinafter – David) in view of Kale et al. (U.S. 2017/0188978 A1) (hereinafter -- Kale) in further view of Akselrod et al. (U.S. 6,280,390 B1) (hereinafter – Akselrod).
Re. Claim 8: David in view of Kale teach the invention according to claim 7.  David also teaches the invention wherein the device body discriminates the time slots of the systole and the diastole of the heart of the subject from the electrocardiogram (see rejection of claim 7).  David and Kale do not teach the invention acquiring a difference in the blood pressures of the subject in the systole and the diastole.
Akselrod further teaches the invention acquiring a difference in the blood pressures of the subject in the systole and the diastole (Col. 19: “By integrating the diastolic point and the systolic point, a pressure difference between the systole and diastole can be obtained, which is equal to the pulse pressure…”).  Akselrod teaches analogous art in the technology of optical measurement of hemodynamic properties (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified David in view of Kale to have included acquiring a difference of the systolic and diastolic blood 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791